BLACKMAR, Judge,
dissenting.
The order of dismissal for insufficiency of service of process was quite erroneous under Rule 55.27. The proper order would be an order quashing service, which would leave the plaintiff free to seek separate and additional summons in accordance with Rule 54.01. There is support for holding that an order quashing service is not ap-pealable, because the plaintiff may correct the problems by effecting proper service. See Continent Foods Corp. v. National-Northwood, Inc., 470 S.W.2d 315, 317 (Mo.App.1971). The court, instead, put this plaintiff out of court, thereby terminating the lawsuit before it. In this situation, the order is appealable. See Judge Rendlen’s opinion in Talkington v. J.S. Alberici Const. Co., 528 S.W.2d 5, 6 (Mo.App.1975), in which he well stated the governing principle as follows:
At first blush it would appear the appeal is premature; however, examination of the record discloses the court treated de*559fendant’s motion as other than a motion to quash and instead ordered dismissal. The order effectively disposed of plaintiffs’ claim against defendant McLaughlin and having been specifically designated as a final separate judgment for purpose of appeal, is an appealable order. ...
I find nothing in the law saying that the plaintiff could not have filed a notice of appeal within the time limited by Rule 81.-04(a). This notice would be effective to take the case from the trial court and to lodge it in the appellate court. The plaintiff then would have the view of the appellate court as to the propriety of the dismissal. We cannot say with certainty that the plaintiff was relegated to the refiling of his improperly dismissed suit.
It makes no difference that the plaintiff did not attempt to appeal. We must decide a question of federal law. The Supreme Court of the United States has decreed a stricter limit on refiling than allowed by our “saving statute”, § 516.230, RSMo 1986. Its limit makes specific mention of the time for appeal.
I of course am unmoved by the plaintiffs “equitable” arguments. The statute of limitations must be applied rigidly, if the time allowed has expired. But we should afford the plaintiff the full period allowed by the federal law, and our decision about the “time during which an appeal could be taken” should not be shortened if there is a colorable argument in favor of appellate jurisdiction.
I would reverse and remand for further proceedings.